y




                                      MANDATE

                                  Court of Appeals
                              First District of Texas
                                   NO. 01-13-00384-CV

                        REGINALD L. GILFORD, SR., Appellant

                                             V.
                             TEXAS FIRST BANK, Appellee

    Appeal from the 10th District Court of Galveston County. (Tr. Ct. No. 12-CV-0142).


TO THE 10TH DISTRICT COURT OF GALVESTON COUNTY, GREETINGS:

        Before this Court, on the 10th day of July 2014, the case upon appeal to revise or to
reverse your judgment was determined. This Court made its order in these words:
                       This case is an appeal from the final judgment signed by
               the trial court on January 30, 2013. After submitting the case
               on the appellate record and the arguments properly raised by
               the parties, the Court holds that the trial court’s judgment
               contains no reversible error. Accordingly, the Court affirms
               the trial court’s judgment.

                      The Court orders that the appellant, Reginald L.
               Gilford, Sr., pay all appellate costs.

                      The Court orders that this decision be certified below
               for observance.
              Judgment rendered July 10, 2014.

              Panel consists of Justices Keyes, Sharp, and Huddle. Opinion
              delivered by Justice Keyes.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in
this behalf and in all things to have it duly recognized, obeyed, and executed.




April 24, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT